Citation Nr: 0619399	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoporosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1979 through 
September 1983. 

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that, in a June 2003 VA Form 9, the veteran 
requested a hearing before a Veterans Law Judge (VLJ).  The 
veteran was thus scheduled for a travel board hearing on 
February 13, 2006.  However, the record shows that the 
veteran failed to appear for her scheduled hearing.  As the 
record does not contain further indication that the veteran 
or her representative requested that the hearing be 
rescheduled, the Board deems the veteran's hearing requests 
withdrawn.  See 38 C.F.R. §§ 20.700-20.704 (2005).


FINDING OF FACT

Osteoporosis of the lumbar spine was not manifested in 
service or within one year after discharge from service, and 
has not been shown to have been related to service.


CONCLUSION OF LAW

The veteran's osteoporosis of the lumbar spine was not 
incurred in, or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish and increased rating or an effective 
date for the disability on appeal prior to the adverse RO 
determination.  She was given that aspect of the notice by 
way of a March 2006 letter.  Despite the lack of timeliness 
of the notice regarding the type of evidence necessary to 
establish a rating and an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for osteoporosis of the lumbar 
spine.  Thus, any question as to the appropriate timing of 
the notice pertaining to an assigned rating or effective date 
is rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist her in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.

The Board further notes that the veteran's available service 
medical records have been obtained as have the veteran's VA 
outpatient records.  While the veteran alluded to additional 
evidence that she wished to submit, the RO, in an August 2003 
letter, notified the veteran that they had not received any 
additional evidence subsequent to receiving her Form 9.  The 
veteran then submitted additional evidence in the form of lay 
statements to support her claim.  After issuing a 
supplemental statement of the case and a letter dated 
September 2005 informing the veteran that her claim was being 
certified to the Board after which she would have 60 days to 
submit additional evidence, no further evidence has been 
identified or submitted.  The Board thus finds that the VA 
has done everything reasonably possible to assist the 
veteran.  

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the claim on its merits.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in some 
instances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Rose v. West, 11 Vet. App. 
169,171 (1998) (internal citations omitted).  

Where a appellant served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a disease or disability becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease or disability during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


History and Analysis

The veteran contends that she fell during active duty 
service, while negotiating an obstacle course as part of her 
training.  As a result of this fall, she contends that she 
injured her back, but never reported the injury.  She denies 
ever having any prior back injuries.  

In a letter dated March 2001, the veteran informed the VA 
that she believed her service medical records to be missing 
records from September 1979 through February 1980.  The 
National Personnel Record Center (NPRC) reported in January 
2001 that all service records had been submitted.  Moreover, 
a report by the veteran's treating physician, discussing 
treatment of the veteran from October to November 1979, is 
negative for any back complaints.

Review of the available service medical records show that the 
veteran was treated for low back pain in April 1982 and was 
diagnosed with a lumbosacral strain in February 1983.  On her 
report of medical history upon separation in May 1983 the 
veteran reported a history of recurrent back pain.  On her 
May 1983 report of medical examination upon separation, the 
veteran noted a normal spine.  However, the service medical 
records are silent as to a diagnosis of, or treatment for 
osteoporosis of the spine.  

Review of the veteran's VA outpatient records fails to show 
any back disability manifesting within one year after 
discharge from service.  The first indication of any back 
disability is reflected in a June 2000 diagnosis of 
osteoporosis of the lumbar spine - almost 17 years after 
discharge from service.  Therefore, the medical evidence 
shows that the veteran's osteoporosis of the lumbar spine was 
not incurred in service and was manifested well after the 
one-year post service period required for presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309.

VA outpatient reports show a current disability of, and 
treatment for, osteoporosis of the lumbar spine.  In the June 
2000 diagnosis of osteoporosis, the examining physician noted 
a family history of severe osteoporosis.  This family history 
is noted multiple times throughout the VA outpatient progress 
notes.  An August 2000 x-ray report of the lumbar spine 
suggested a possible hemangioma of the L3.  Additionally, in 
a progress note dated September 2000, the examining physician 
noted possible inadequate calcium intake on the part of the 
veteran.

The veteran also alleges that her fall during service caused 
her unusually early onset of osteoporosis, and further, that 
her osteoporosis is most notable in the areas affected by the 
fall onto her back.  However, as a lay person, the veteran 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the veteran submitted lay statements from 
witnesses in support of her claim.  However, these statements 
only address her current disabilities and financial 
situation.

Although the veteran has a current disability of osteoporosis 
of the lumbar spine, her service medical records are negative 
for a finding of osteoporosis of the lumbar spine.  
Additionally, while service medical records show treatment 
for a back strain in service, there is no competent medical 
evidence showing that the veteran's current disability of 
osteoporosis is connected to any incidence of service.  The 
service medical records show that she was treated for an 
acute injury from which she fully recovered.  Her service 
separation examination shows that her spine was normal.  
Furthermore, there is no objective medical evidence of a back 
disability between the veteran's discharge from service in 
1983 and the veteran's diagnosis of osteoporosis in July of 
2000 - a period of almost 17 years after discharge.  

In conclusion, the evidence of record does not show that the 
veteran's osteoporosis of the lumbar spine was incurred in 
service, or was related to any incidence of service.  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for osteoporosis of the 
lumbar spine.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for osteoporosis of the 
lumbar spine is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


